Case 1-1/-406135-nhl Doc lii-s Filed OO/OQs/1lyY Entered O0/Os/1Y 19:90:45

 

 

. EXHIBIT C_

 

 
Case 1-1/-40015-NAl Doc lli-s Filed OO/Os/ly Entered Vo/OQs/i ly 19:907460

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

Xx
In re:
Bracha Cab Corp. et. al., Chapter 11
Case No. 17-46613-nhl
Debtors. Jointly Administered

 

x
Bracha Cab Corp, Dabri Trans Corp, Dovber Cab Corp,

Fit Taxi, Corp, Jackhel Cab Corp, Jarub Tans Corp, Lechaim
Cab Corp, Merab Cab Corp, NY Canteen Taxi Corp,

Ny Energy Taxi Corp, NY Genesis Taxi Corp,

NY Stance Taxi Corp, NY Tint Taxi Corp,

Somyash Taxi Corp, and Tamar Cab Corp,

Plaintiffs,
Vv.
The Estate of Jacob Elberg, JEB Management Corp,
SHEFA Funding LLC, Royal One Real Estate LLC, and
Royal Real Estate Management, LLC,

Defendants.

 

ORDER AUTHORIZING AND
APPROVING SETTLEMENT AGREEMENT

Bracha Cab Corp., Dovber Cab Corp., Dabri Trans Corp., Merab Cab Corp., Fit Taxi

Corp., Somyash Taxi Corp., NY Canteen Taxi Corp., Lechaim Cab Corp., Tamar Cab Corp., NY

Genesis Taxi Corp., NY Tint Taxi Corp., NY Stance Taxi Corp., NY Energy Taxi Corp., Jackhel

Cab Corp., debtors and debtors and debtor-in-possession, (“Debtors”), having filed a motion (the

“Debtors’ Motion”) pursuant to F.R. Bankr. P. 9019 (“Rule 9019") for approval of a settlement

agreement (the “Settlement Agreement”) between the the Debtors, the Defendants, and Capital
One Equipment Finance Corp. f/k/a All Points Capital Corp, d/b/a Capital One Taxi Medallion
Finance (“COTME”), the Court having reviewed the motion and application supporting the

Debtors’ Motion filed by the Debtors, the Court having held a hearing on June 27, 2019 to
Case 1-1/-40015-nnhl Doc lli-s Filed Oo/Osily Entered Vo/OQs/ly 1os0'4o

consider the Debtors’ Motion and heard argument from the attorneys for the Debtors, the

attorneys for the Defendants, and the attorneys for the COTMF in support of the Debtors’

Motion, and appeared in opposition to the Debtors’ Motion, and the Court having
found that

1, Debtors’ counsel are competent and very experienced in administering cases such
as this one;

2. The Settlement Agreement is the product of arms-length bargaining;

3. Approval of the Settlement Agreement meets the criteria set forth in Rule 9019

and the applicable case law, and it appearing that the Settlement Agreement is fair and equitable
and in the best interest of the estate, it is

ORDERED, that the Settlement Agreement annexed as Exhibit A to the Debtors’ Motion
is approved; and it is

ORDERED, that the Debtors and the parties to the Settlement Agreement are authorized
and directed to execute any documents and take such action reasonably necessary to effectuate
the terms of the Settlement Agreement, including that Tamar Pewzner, as co-executor of the
Estate of Jacob Elberg, is authorized to remit the $10,710,000.00 and JP Morgan Chase is
directed to release any hold on such funds so that the payment to COTMF can be made; and it is

ORDERED, that the automatic stay in effect under section 362 of the Bankruptcy Code is
modified with respect to the taxi medallions owned by the Debtors (the “Medallions”) so that the
Debtors may transfer the Medallions to COTMF pursuant to section 363(f) of the Bankruptcy
Code free and clear of any liens, claims, and encumbrances, and COTMF may obtain possession
of the Medallions and cause their transfer to or as directed by COTMF without the need for

further notice to any person or entity; and it is
Case 1-1/-406013-nhl Doc lli-s Filed O6/O3s/19 Entered 06/03/19 19:50:40

ORDERED, that the provisions of Federal Rule of Bankruptcy Procedure 4001(a)(3) are
waived and COTMF may take possession of the Medallions upon entry of this order; and it is
further

ORDERED, that this adversary proceeding is discontinued with prejudice and without

costs.
